Citation Nr: 1704599	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-02 398	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a sinus disorder to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2.  Entitlement to service connection for headaches to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for chronic fatigue to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for a left knee disability to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a right knee disability to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had a first period of active service with the United States Marine Corps (USMC) from March 6, 2000, to May 7, 2004, to include service in Iraq.  The Veteran also had a second period of active service with the USMC from May 8, 2004, to May 8, 2006, in which he was discharge under conditions other than honorable.  In a final October 2007 administrative decision, it was held that the character of his service was a bar to payment of VA benefits for this period of active service.  

This matter is before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The Veteran thereafter moved and jurisdiction over the appeal was transferred to the RO in Waco, Texas.  In July 2014, the Board, among other things, remanded the above issues for additional development.

In April 2014 the Veteran failed to report for the videoconference hearing he had requested in connection with his appeal.  Therefore, the Board considers his hearing request withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As to the claims of service connection for a sinus disorder, headaches, chronic fatigue, and left and right knee disabilities, to all include as due to an undiagnosed illness, given the voluminous VA treatment records that have been added to the claims file since the May 2015 VA examination as well as since the January 2016 supplemental statement of the case (SSOC), the Board finds that another remand is required to obtain needed contemporaneous medical opinions as to the diagnosis and origins of the Veteran's disabilities that takes into account these new treatment records as well as to issue another SSOC.  See 38 U.S.C.A. § 5103A(d) (West 2014); Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history); also see 38 C.F.R. § 19.31 (2016) (a SSOC will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  

In reaching this conclusion, the Board is cognizant that at last report the Veteran is incarcerated.  The Board points out, however, that the United States Court of Appeals for Veterans Claims (Court) has long held that incarcerated veterans are entitled to the same care and consideration given to their fellow veterans.  See Bolton v. Brown, 8 Vet. App. 185, 191 (quoting Wood v. Derwinski, 1 Vet. App. 190 (1991)).  Further, the Court has cautioned "those who adjudicate claims of incarcerated veterans to be certain that they tailor their assistance to the peculiar circumstances of confinement."  Id.

As such, on remand, the AOJ should determine whether the Veteran continues to be incarcerated.  Thereafter, the AOJ must either afford him a formal VA examination or, if that is not possible, coordinate efforts with the correctional facility to accommodate the Veteran by arranging for an examination to be conducted at the correctional facility at which he is incarcerated.  If the Veteran remains incarcerated and if it is not possible to have him examined at the correctional facility, in light of Bolton and Wood, a VA examiner should review the Veteran's medical records and provide the requested etiology opinions based on this records review. 

As to the claim for a TDIU, the Board finds that it must be remanded because its adjudication is inextricably intertwined with the above service-connected claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a claim is inextricably intertwined with another claim, the claims must be adjudicated together in order to enter a final decision on the matter).

The Board also finds that while the appeal is in remand status the Veteran should be provided an opportunity to support his claim with credible lay statements and any outstanding VA and private treatment records should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the appeal is REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-February 2016 treatment records from the Central Texas VA Healthcare Systems.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any outstanding private treatment records including from his place of incarceration.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of any problems with a sinus disorder, headaches, chronic fatigue, and left and right knee disabilities during his qualifying period of service (i.e., March 6, 2000, to May 7, 2004) as well as any continued problems since that time.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  After undertaking the above development to the extent possible, provide the Veteran with an examination to obtain medical opinions as to the diagnosis and origins of any sinus disorder, headaches, chronic fatigue, and left and right knee disabilities, to include any qualifying chronic disability under 38 C.F.R. § 3.317.  The claims folder should be made available to and reviewed by the examiner.  

If the Veteran remains incarcerated and it is not possible to afford him an examination at a VA facility, the AOJ should contact the correctional facility and request that a physician at the correctional facility perform the examination and provide answers to the below questions.  The AOJ should arrange for the Veteran's claims folder to be reviewed by that examiner.  

If the Veteran remains incarcerated and an examiner at the correctional facility is unwilling or unable to perform the above examination, the AOJ should arrange for the Veteran's claims folder to be reviewed by an appropriate VA examiner and that examiner should provide answers to the below questions. 

In all circumstances, after a review of the record on appeal and, if possible, an examination of the Veteran if possible the examiner is thereafter asked to address each of the following questions:

(1)  Provide a current diagnosis for any sinus disorder, any disability causing headache and/or chronic fatigue, as well as any left and/or right knee disability. 

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(2) For each diagnosed disorder, is it at least as likely as not that it had its onset directly during the Veteran's qualifying period of service (i.e., March 6, 2000, to May 7, 2004) or is otherwise related to any event or injury during his qualifying period of service (i.e., March 6, 2000, to May 7, 2004)?

(3) If the Veteran's diagnosis includes arthritis in either knee, is it at least as likely as not that it manifested itself in the first post-service year?

(4)  If a nexus to his qualifying period of service (i.e., March 6, 2000, to May 7, 2004) cannot be established for any abnormality, please provide an opinion as to whether the disability pattern is consistent with: (i) an undiagnosed illness, (ii) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (iii) a diagnosable chronic multisymptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis. 

If, after reviewing the claims file, you determine that the Veteran's disability pattern is consistent with either (iii) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (iv) a disease with a clear and specific etiology and diagnosis, then please provide a medical opinion as to whether it is at least as likely as (i.e., at least equally probable) that the disability pattern or diagnosed disease is related to environmental exposures experienced by the Veteran during his qualifying period of service (i.e., March 6, 2000, to May 7, 2004) to include his service in Iraq.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.

In providing the requested opinions, the examiner should comment on the Veteran's competent lay reports.

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Then, after conducting any further development deemed warranted, adjudicate the claims.  If any benefit sought on appeal is not granted in full, furnish the Veteran a supplemental statement of the case (SSOC) that includes, among other things, notice of all the evidence added to the claims file since the January 2016 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

